Title: From George Washington to Nicholas Quackenbush, 2 July 1782
From: Washington, George
To: Quackenbush, Nicholas


                  
                     Sir,
                     Head-Quarters. Newburgh, July 2d 1782
                  
                  Colonel Reid has informed me of the ill Condition of Fort Plain and of the Magazine at that Place.  As it is of the greatest Importance that they should be repaired, I might request you to make every possible Exertion to supply the necessary Materials.  I am, Sir, Your very humble Servt
                  
                     Go: Washington
                  
               